UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6618


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIO ALBERTO GARCIA HOLGUIN, a/k/a Mario A. Garcia Olguin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:04-cr-00025-gec-mfu-4; 5:09-cv-80130-gec)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Alberto Garcia Holguin, Appellant Pro Se. Ronald Mitchell
Huber,   Assistant  United  States   Attorney,  Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mario    Alberto      Garcia       Holguin    seeks       to    appeal        the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                   The order is not appealable

unless    a   circuit    justice      or     judge    issues       a    certificate          of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by    the     district      court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Holguin has

not   made     the    requisite      showing.          Accordingly,           we     deny    a

certificate      of    appealability         and     dismiss     the        appeal.          We

dispense      with    oral     argument      because       the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2